Case: 21-50921     Document: 00516426972         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 10, 2022
                                  No. 21-50921                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arturo Rivas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1513-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Arturo Rivas appeals his guilty plea conviction for exporting and
   attempting to export seven handguns and ammunition from the United
   States in violation of 18 U.S.C. § 554. The Government argues that Rivas
   has failed to file a timely notice of appeal. We assume without deciding that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50921         Document: 00516426972          Page: 2   Date Filed: 08/10/2022




                                       No. 21-50921


   he complied with the prison mailbox rule. See United States v. Pesina-
   Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016) (applying mailbox rule in
   criminal context).
              On appeal, Rivas argues that the district court failed to comply with
   Federal Rule of Criminal Procedure 11(b)(1)(G) by failing to advise him of
   the elements of the offense. He also argues that the district court failed to
   comply with Rule 11(b)(3) by ensuring that there was a sufficient factual basis
   for the plea. As acknowledged by Rivas, we review his claims of Rule 11 error
   raised for the first time on appeal for plain error. See United States v. Vonn,
   535 U.S. 55, 59 (2002); Puckett v. United States, 556 U.S. 129, 135 (2009).
              Rule 11 of the Federal Rules of Criminal Procedure requires the
   district court to apprise the defendant of the nature of the offense before
   accepting his plea. Fed. R. Crim. P. 11(b)(1)(G). While there are no
   precise guidelines as to what is sufficient to meet this standard, “the court
   must have a colloquy with the defendant that would lead a reasonable person
   to believe that the defendant understood the nature of the charge.” United
   States v. Reyes, 300 F.3d 555, 559 (5th Cir. 2002) (internal quotation marks
   and citation omitted). In United States v. Cardenas, 810 F. 3d 373, 374 (5th
   Cir. 2016), we determined that, to establish an offense under § 554(a), the
   Government is required to prove only that the defendant knew he was dealing
   with ammunition that was intended for export and that the exportation was
   illegal.
              In this case, the district court summarized the indictment charging
   Rivas with smuggling firearms and ammunition, and Rivas confirmed that he
   understood the charge. See United States v. Cuevas-Andrade, 232 F.3d 440,
   444 (5th Cir. 2000) (noting that a reading of the indictment followed by an
   opportunity given the defendant to ask questions about it will usually fulfill
   the requirement of Rule 11(b)(1)(G)). Additionally, in the light of the entire




                                            2
Case: 21-50921     Document: 00516426972           Page: 3   Date Filed: 08/10/2022




                                    No. 21-50921


   record there was a sufficient factual basis for the plea. See United States v.
   Trejo, 610 F.3d 308, 313 (5th Cir. 2010). Rivas has failed to show plain error
   with respect to any purported Rule 11 error.
          AFFIRMED.




                                         3